Citation Nr: 1410197	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-25 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to an effective date prior to November 16, 2009, for the grant of a 100 percent rating for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to March 29, 1995, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, increasing the disability evaluation for PTSD from 30 percent to 100 percent, effective as of November 16, 2009.  

In April 2013, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the Board's Central Office in Washington, D.C.  A transcript of this hearing has been prepared and associated with the Veteran's electronic paperless file (Virtual VA).  

At the time of the above hearing, the Veteran submitted an additional lay statement in support of his claim.  The Veteran waived consideration of this evidence by the Agency of Original Jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that service connection was originally granted for PTSD in a February 2003 rating decision, effective as of March 29, 1995.  A 30 percent disability evaluation was assigned at this time.  A notice of disagreement was received from the Veteran in March 2005.  However, this was deemed untimely as it was filed well in excess of one year of the date of the February 2003 rating decision.  

In November 2009, VA received a claim from the Veteran seeking a higher evaluation for his PTSD.  In a July 2010 rating decision, the Veteran's disability evaluation for his service-connected PTSD was increased to 100 percent, effective as of November 16, 2009.  In September 2010, VA received a notice of disagreement from the Veteran in which he alleged that he was entitled to an earlier effective date for the grant of a 100 percent rating for his PTSD.  The Veteran also alleged that he was entitled to an earlier effective date for the grant of service connection for PTSD.  Specifically, the Veteran argued in his notice of disagreement that 1971 was the appropriate date for both the grant of service connection and the assignment of a 100 percent disability evaluation.  

As for the Veteran's allegation that he is entitled to an earlier effective date for the grant of service connection for PTSD, this issue is not yet ready for appellate review.  In August 2011, VA issued a statement of the case, denying the claim of entitlement to an effective date prior to November 16, 2009, for the assignment of a 100 percent evaluation for PTSD.  However, the RO has yet to issue a statement of the case for the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection for PTSD.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits or a notice of disagreement is withdrawn by an appellant or his representative, the RO must prepare a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

As for the issue of entitlement to an earlier effective date for the assignment of a 100 percent evaluation for PTSD, this issue is also not ready for appellate review.  Initially, the Veteran's representative discussed a Board remand report of record dated May 1997 during the April 2013 hearing.  A review of this report reflects that "service connection for an anxiety neurosis was denied by a prior final rating decision in February 1972."  The record does not presently contain a copy of a February 1972 rating decision, and as such, all reasonable steps necessary to obtain a copy of this rating decision should be undertaken.  

Furthermore, if it is indeed found that an earlier effective date for the grant of service connection for PTSD is warranted, then it is possible that earlier evidence could reflect that a 100 percent evaluation is in fact warranted prior to November 16, 2009.  As such, the Board finds this issue to be inextricably intertwined with the issue of entitlement to an earlier effective date for the grant of service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make all reasonable attempts to obtain a copy of the February 1972 rating decision referenced in the May 1997 Board remand report.  If no such record exists, or if it cannot be located after all reasonable efforts have been exhausted, then the RO/AMC should document this fact in the claims file.  The Veteran and his representative should also be informed of the unavailability of this record and provided an opportunity to submit a copy of this report themselves (if such a document is in their possession).  

2.  The RO should issue the Veteran and his representative a statement of the case on the issue of entitlement to an effective date prior to March 29, 1995, for the grant of service connection for PTSD.  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.

3.  If any additional evidence is obtained, the Veteran's claim of entitlement to an effective date prior to November 16, 2009, for the assignment of a 100 percent evaluation for PTSD should be readjudicated based on the entirety of the evidence of record.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

